70 N.Y.2d 964 (1988)
The People of the State of New York, Appellant,
v.
Vincent Johnson, True Name Vincent Simpson, Respondent.
Court of Appeals of the State of New York.
Decided February 4, 1988.
John J. Santucci, District Attorney (Ivan Vogel of counsel), for appellant.
Arthur H. Hopkirk and Philip L. Weinstein for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
On review of submissions pursuant to section 500.4 of the *966 Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (133 AD2d 175).